Title: Commission to Conclude a Tripartite Alliance with France and the Netherlands, 16 August 1781
From: President of Congress,McKean, Thomas
To: Adams, John




16 August 1781


The United States in Congress AssembledTo all who shall see these Presents send Greeting,

Whereas a union of the force of the several powers engaged in the War against Great Britain may have a happy tendency to bring the said War to a speedy and favourable issue, and it being the desire of these United States to form an Alliance between them and the United Provinces of the Netherlands.
Know Ye therefore that We confiding in the integrity prudence and ability of the honorable John Adams have nominated, constituted and appointed and by these presents do nominate, constitute and appoint him the said John Adams, our minister Plenipotentiary, giving him full powers general and special to Act in that quality, to confer, treat agree and conclude with the Person or Persons vested with equal powers by his most Christian Majesty and their High Mightinesses the States General of the United Provinces of the Netherlands, of and concerning a treaty of Alliance between his most Christian Majesty, the United Provinces of the Netherlands, and the United States of America, and whatever shall be so agreed and concluded, for us and in our name to Sign and thereupon to make such treaty, Conventions and agreements as he shall judge conformable to the ends we have in view; hereby promising in good faith that We will accept ratify and execute whatever shall be agreed, concluded and signed by him our said Minister. In Witness whereof We have caused these presents to be signed by our President and sealed with his Seal.
Done at Philadelphia this Sixteenth day of August in the Year of our Lord one thousand Seven hundred and Eighty One and in the Sixth Year of our Independence By The United States in Congress Assembled


Attest Chas. Thomson secy.

Tho. M:Kean President

